Citation Nr: 1026719	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  02-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for blackouts. 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for chloracne due to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughters

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.             

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
February 2005 and March 2010, the Board remanded this matter for 
additional development.  

The issues of service connection for blackouts, hypertension, and 
chloracne are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his PTSD relates to service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009); Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).

    
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran claims that he developed PTSD as a result of his 
exposure to combat during service in the Republic of Vietnam in 
the late 1960s.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus between 
the claimed in-service stressor and the current symptomatology of 
the PTSD.  See 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by providing that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).
 
In this matter, the Board finds that, under this new regulation, 
the evidence of record does not preponderate against the 
Veteran's service connection claim for PTSD.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

First, the Veteran claims that he incurred PTSD as a result of 
combat-related stressors.  He claims that he witnessed in close 
proximity the shooting deaths of a child, and of his army 
friends.  

Second, the Veteran's claimed stressors are consistent with the 
places, types, and circumstances of his service based on the fact 
that, as demonstrated by the record, he served in Vietnam during 
the late 1960s.  The Board notes moreover a service personnel 
record which supports the Veteran's claim to combat.  Though the 
Veteran's DD Form 214 does not indicate the award of a medal that 
would indicate combat involvement, the personnel record which 
specifically provides for awards notes "CIB".  "CIB" would 
signify a combat infantryman badge.  It is not clearly identified 
in any records in the claims file that the Veteran received that 
medal.  Indeed, the record in question does not list an authority 
who may have granted the award, or list a date of award (as the 
record notes for the non-combat awards noted on his DD Form 214).  
Nevertheless, this evidence suggests that the Veteran may have 
been considered for a CIB, which tends to support his claim to 
combat stressors.

Third, two VA examination reports of record, dated in October 
1981 and October 2000, reflect diagnoses of PTSD.  

Fourth, in each of the VA reports noting PTSD diagnoses, the 
examiner discusses the Veteran's claimed stressors prior to 
diagnosing him with PTSD.  

In sum, the evidence demonstrates that the Veteran has been 
diagnosed with PTSD, that he claims that he incurred his PTSD due 
to fear of hostile military action during combat, that VA medical 
professionals have associated his PTSD with his service, and 
that, based on his documented service in Vietnam, his claimed 
stressor is consistent with the places, types, and circumstances 
of his service.  

As such, service connection for PTSD is warranted here.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Board finds that additional development is warranted into the 
Veteran's other appealed claims.  The Veteran should undergo VA 
compensation examination for his claims to service connection for 
blackouts, hypertension, and chloracne.  

Also, the Board would find it useful to review Social Security 
Administration (SSA) records that pertain to benefits awarded the 
Veteran in 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
records pertaining to SSA benefits.  

2.  The Veteran should be scheduled for VA 
examinations with specialists to determine 
the etiology, nature, and severity of his 
claimed mental, hypertension, and skin 
disorders.  The claims file must be made 
available to and reviewed by the examiners 
in conjunction with the examinations, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

3. 

Blackouts  

If the specialist examining the Veteran 
for blackouts finds the Veteran with a 
current disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that blackouts the 
Veteran may now have relate to his active 
service, or to a service-connected 
disorder.      

Hypertension 

If the specialist examining the Veteran 
for hypertension finds the Veteran with a 
current hypertension disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that hypertension the Veteran may now have 
relates to his active service.  The 
examiner should also indicate whether the 
Veteran had hypertension within the first 
year of his August 1970 discharge (as he 
alleges).      


Chloracne 

If the specialist examining the Veteran 
for chloracne finds the Veteran with a 
current chloracne disorder, or any other 
skin disorder, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the skin disorder the 
Veteran may now have relates to his active 
service.  The examiner should also 
indicate whether the Veteran had a skin 
disorder within the first year of his 
August 1970 discharge.      

4.  Any conclusion reached in any of the 
reports should be supported by a 
rationale.

5.  Upon completion of the development 
noted above, the RO should readjudicate 
the issues on appeal.  If a determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s).  An appropriate period of 
time should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


